DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species 3 (claims 1-4, 8) in the reply filed on 04/22/2021 is acknowledged. All other claims are withdrawn from consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is argued by the Applicant that simultaneous examination will not present an undue burden.
However, MPEP 808.02 identifies 3 options to support the burden requirement: different field of search, separate classification with separate field of search, separate status with separate field of search. Each of these requirements includes a separate field of search component. Separate field of search means it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. 20110220901.

    PNG
    media_image1.png
    551
    741
    media_image1.png
    Greyscale

Regarding claim 1, fig. 9 of Ha discloses a display device comprising: 
a first substrate 1 including a display area (fig. 9 totality is a display as area – see fig. 11 for top view) in which a plurality of pixels PA are arranged and a light transmitting area TA disposed in the display area;
an interlayer insulating layer 215 covering the display area and exposing the light transmitting area, an inner sidewall of the interlayer insulating layer defining the light transmitting area; and

Fig. 9 of Ha is a cross-section view and does not disclose wherein a size of the light transmitting area is larger than a size of a pixel of the plurality of pixels. 

    PNG
    media_image2.png
    500
    478
    media_image2.png
    Greyscale


In view of such teaching, it would have been obvious to form a device of Ha comprising wherein a size of the light transmitting area is larger than a size of a pixel of the plurality of pixels such as taught by fig. 11 of Ha so that transmittance can be further increased, and image distortion due to light scattering can be further reduced.

Regarding claim 2, fig. 9 of Ha dislcoses wherein the display area includes: a buffer layer 211 disposed on the first substrate; and a transistor (TR1 or TR2) disposed on the buffer layer, and the inorganic film includes the same material as the buffer layer (211/213 includes 213). 

Regarding claim 3, fig. 9 of Ha discloses wherein a thickness of the inorganic film (thick at the bottom of TA has where it is 211 only which) is equal to a thickness of the buffer layer (which is 211 only). 

Regarding claim 4, fig. 9 of Ha discloses wherein the transistor includes: a semiconductor layer 212b; a gate electrode 214b; and a gate insulating layer 213 disposed between the semiconductor layer and the gate electrode, and a thickness of the inorganic film is equal (213/211) to an entire thickness of the buffer layer 212 and the gate insulating layer 213. 


Regarding claim 8, fig. 9 of Ha discloses further comprising a protective layer 23 covering the display area and the light transmitting area, wherein the protective layer encapsulates a side surface of a light emitting element included in the plurality of pixels at a boundary (space between 23 and 21) between the display area and the light transmitting area. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829